226 West Second Street
Flint, MI 48502

                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Michigan

                                                                                              Case No.: 21−30539−jda
In Re: (NAME OF DEBTOR(S))

   Mitchell Dewayne Moss

   __________________________/

                                 CHAPTER 13 CASE MANAGEMENT ORDER



To further the expeditious and economical resolution of this case, and pursuant to the Court's authority under 11
U.S.C. § 105(d), the following procedures will apply in this case:

1. The Court will consider confirmation of the debtor's plan only if the debtor's attorney has filed with the Court the
confirmation hearing certificate and has emailed a proposed order confirming plan, in Microsoft Word or
WordPerfect format, to the Chapter 13 Trustee's office by 4:30 p.m. six days before the confirmation hearing. A
formatted version of this order is available on the Court's website at http://www.mieb.uscourts.gov under "Local
Forms" and on the Chapter 13 Trustee's website at https://www.flint13.com. The Trustee's email address for this
purpose is: confirmations@flint13.com.

2. Before the debtor's attorney emails the proposed order confirming plan to the Trustee, the debtor and all parties
objecting to confirmation must undertake all reasonable efforts to resolve the objections that were timely filed by
creditors and the Trustee.

3. If, after all reasonable efforts, impasse is reached between the debtor and any objecting parties regarding any
objections, then the debtor's attorney must email to the Trustee, by the deadline established in paragraph 1:

           (a) A proposed order confirming the plan (1) that is signed by the creditors whose objections have
           been resolved, and (2) that states the debtor's proposed resolution of the parties' remaining
           objections;

           (b) A certificate, filed with the Court and served on any creditors whose objections are not resolved,
           stating (1) that the debtor and the specified objecting parties are at an impasse in their reasonable
           efforts to resolve objections, (2) the legal and factual issues to be resolved in connection with the
           remaining objections to confirmation, and (3) any request for an adjournment and any reasons why
           good cause exists for the adjournment. A copy of this certificate is attached to this Order, and forms
           for this certificate in Microsoft Word format are available on the Court's website under "Local
           Forms"; and

           (c) If an adjournment is requested, the attorney must submit not only the proposed order confirming
           the plan, but also a stipulation and order for adjournment to the Trustee.


4. If the debtor's attorney does not timely email a proposed order confirming plan as provided in either paragraph 1 or
paragraph 3(a), or does not timely file and serve the certificate as required in paragraph 3(b), then the debtor's
attorney must appear for a hearing on the contested docket even if the matter becomes confirmable at the status
conference, to explain why the order confirming plan or the confirmation hearing certificate was not timely submitted
or filed. Failure to appear may result in reduction of attorney fees not to exceed $500.00.

5. The above procedures only apply to cases that are scheduled for a confirmation hearing. There will continue to be
status conferences for all confirmation matters (other than those for which a confirmation order signed by all
necessary parties has been emailed to the Trustee by the deadline stated in paragraph 1 above,) and for any matters
scheduled for hearing on a motion (other than those matters scheduled by separate Court order such as a show cause
order or an expedited hearing). If at the status conference the parties are unable to resolve the matter it will be heard
by the judge during the contested hearing.
         21-30539-jda        Doc 8     Filed 04/07/21       Entered 04/07/21 15:04:52           Page 1 of 3
6. Any proposed confirmation orders that require revisions or additional signatures after the deadline established in
paragraph 1 above (e.g., because objections are resolved by agreement at the status conference or by a decision of the
Court in the contested hearing), must be revised and/or signed before or at the status conference.

7. These procedures do not apply to cases involving debtors who are not represented by counsel.



Dated: 4/7/21

                                                             /s/ Joel D. Applebaum
                                                           Joel D. Applebaum
                                                           United States Bankruptcy Judge




         21-30539-jda       Doc 8     Filed 04/07/21       Entered 04/07/21 15:04:52          Page 2 of 3
                                          United States Bankruptcy Court
                                           Eastern District of Michigan
In re: Mitchell Dewayne Moss
                                                                   Case No. 21−30539−jda
     Debtor.
________________________/
                                                                   Judge: Joel D. Applebaum

                               Debtor's Chapter 13 Confirmation Hearing Certificate
                                             [To be completed fully]



At the next confirmation hearing in this case, the debtor intends to:[Check ONE of the following]

1. ____Request confirmation of the debtor's plan, because all timely objections of creditors and the trustee have
been resolved. I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the
Chapter 13 Case Management Order.

2. ____Request confirmation of the debtor's plan, even though all timely objections have not been resolved. I have
emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
Management Order. The parties are at an impasse in attempting to resolve these objections despite all reasonable
efforts. The following are: (a) the parties whose timely objections have not been resolved; (b) their unresolved
objections; and (c) the legal and factual issues that must be resolved by the Court in connection with confirmation:

        Trustee Objections:
        Issues:

        Creditor # 1:
        Objections:
        Issues:

        Creditor # 2:
        Objections
        Issues:

3. ____Request an adjournment of the confirmation hearing to __________________________ due to the following
good Cause:

4. ____Dismiss the case. [The Court will construe this as a motion by the debtor to dismiss the case under
Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of dismissal and the case will be removed from the
docket, unless the case was previously converted from Chapter 7, 11,or 12 to Chapter 13. In that event, a separate
motion to dismiss must be filed within 7 days.]

5. ____Convert the case to Chapter 7. [The debtor must promptly file a separate notice of conversion under
Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such notice of conversion will cause the case to
be converted without the entry of an order of conversion.]




                                                                   ________________________________________
                                                                      Debtor's Attorney




         21-30539-jda         Doc 8    Filed 04/07/21       Entered 04/07/21 15:04:52          Page 3 of 3
